Title: Orders to Colonel James Clinton, 14 June 1776
From: Washington, George
To: Clinton, James



Sir,
[New York, 14 June 1776]

You are to repair to Fort Montgomery, and take upon you the Commd of the Posts in the Highlands. use every means in your power to provide your Regiment with Arms fit for Service—one step towards which, endeavour to Imploy an Armourer or two, or more, as the case may require.
Use every possible diligence in forwarding the Works at Forts Montgomery & Constitution, agreeable to late direction’s given to Mr Bedlow, who will furnish you with the same, as it is proposed by the Provincial Congress of New York to recall their Commissioners ⟨from⟩ those Posts & leave the care of them altogether to the Commanding Officer of the Continental Forces and his Orders.
As these are, or may become Posts of infinite importance especially the lower one, I cannot sufficiently Impress upon you the necessity of putting them into a fit Posture of Defence without delay. I have desired that a Battalion, or at least five hundred of the York Militia, may be ordered to reinforce those Garrisons, as well for the purpose of defence as to assist in the Work—these are also to be under your Command.
The whole are to be kept close to duty & not suffered to be absent on Furlough but in cases of real necessity, ⟨and⟩ then not more than two at a time ar⟨e to⟩ be absent from a Company at once.
Review the Men, Inspect the A⟨rms⟩ &ca & make a Report of the State of th⟨ings⟩ so soon as you get to these Posts. ⟨Your⟩ Lieutt Colo., Livingston, is to be sent ⟨to⟩ this place in order to proceed to long ⟨Is⟩land to take charge of the remainde⟨r of⟩ your Regiment posted towards the Ea⟨st⟩ end thereof.

Inform me if there are Barr⟨acks⟩ or Houses convenient to the Forts Mont⟨go⟩mery & Constitution in which the Militi⟨a⟩ ordered there can be lodged. make ⟨Week⟩ly returns of your Strength, and advi⟨se⟩ me regularly of all occurrances ⟨of any⟩ kind of Importance. Given under my hand at He⟨ad⟩ Quarters near the City of Ne⟨w⟩ York this 14th day of June 1776.

Go: Washington

